DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant filed an preliminary amendment, cancelling claims 1-43 and adding claims 44-63.

Applicant amended the specification to include prosecution history of related applications.

Claims 44-63 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 44-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of transmitting trade statistics. 

Claims 44, 62, and 63 recites the limitations of: 
cleared trade data comprising information relating to an executed trade; 
providing access to the information relating to the executed trade;
allocation instructions based on a first input, the allocation instructions specifying account data for an account relating to the executed trade; 
determining that the specified account data is invalid based on at least one of a rule specifying an activity status of the account or a database comprising account information of the account; 
an alert indicating that the allocation instructions include invalid account data; 
updated account data in response to the alert;    
a request to confirm the updated account data, the request being configured for display; 
confirmation of the updated account data based on input; 
information indicating the confirmation of the updated account data; 
an allocation schedule based on a second input; 
first trade statistics data based on the allocation schedule, the first trade statistics data being configured for display; 
or second trade statistics data based on the allocation schedule, the second trade statistics data being configured for display.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a sell side system, a buy side system, a buy side user interface, a sell side interface, memory, instructions, processor, a non-transitory computer readable medium, trade processing system; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a 
receiving cleared trade data; 
receiving allocation instructions; 
transmitting an alert; 
receiving updated account data;    
transmitting a request, 
the request being configured for display; 
receiving confirmation of the updated account data; 
transmitting information indicating the confirmation of the updated account data; 
receiving an allocation schedule; 
and performing at least one of: 
transmitting first trade statistics data, the first trade statistics data being configured for display; 
or transmitting second trade statistics data, the second trade statistics data being configured for display.  

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a 
receiving cleared trade data; 
receiving allocation instructions; 
transmitting an alert; 
receiving updated account data;    
transmitting a request, 
the request being configured for display; 
receiving confirmation of the updated account data; 
transmitting information indicating the confirmation of the updated account data; 
receiving an allocation schedule; 
and performing at least one of: 
transmitting first trade statistics data, the first trade statistics data being configured for display; 
or transmitting second trade statistics data, the second trade statistics data being configured for display.  

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0139-146], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 



Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

PRIOR ART
Examiner has conducted a prior art based on the submitted claims. Based on that search Examiner will not provide an art rejection at this time.


CITED ART
Examiner would like to cite, but not rely upon the following references which describe the state of the art at the time of filing. These references generally describe allocation of trades. They do not discuss the checking of account validity based on activity status or allocation schedules

US 8341067 B2		Lee et al.
US 10176523 B1		Pathak; Heeren H et al.
US 20030004859 A1	Shaw, John C. et al.
US 20030050879 A1	Rosen, Michael et al.
US 20070198365 A1	Dutta; Sanchayan et al.
US 20080010186 A1	Weimer; Frank et al.
US 20090327117 A1	DRAYER G B et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693